Citation Nr: 1419250	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-22 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left leg condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse

ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In July 2008, the Veteran submitted a timely notice of disagreement with the RO's April 2008 rating decision concerning his claims of entitlement to service connection for a back condition, left leg condition, calluses on both feet, an eye injury, hearing loss, insomnia, migraine headaches, depression, and PTSD.  These issues, with the exception of the claim of service connection for a left leg condition, were also addressed in a June 2010 Statement of the Case (SOC).  The Veteran filed a substantive appeal (VA Form 9) in June 2010 in which he indicated that he only wished to appeal the RO's April 2008 denial of his claims for service connection for insomnia, migraine headaches, depression, and PTSD.  The Board finds, therefore, that the Veteran did not perfect his appeal with regard to his claims of service connection for a back condition, calluses on both feet, an eye injury, and hearing loss and these issues are not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.202 (2013); Evans v. Shinseki, 25 Vet. App. 7 (2011).

Additionally, the Board acknowledges that the Veteran indicated in his June 2010 VA Form 9 that he desired to appeal his claim of service connection for hemorrhoids.  The Board finds, however, that while the Veteran may have intended to use that form to appeal a January 2009 rating decision that granted service connection for hemorrhoids and assigned a noncompensable rating, the Veteran did not initiate appellate review by filing a notice of disagreement as to this issue.  As a result, the issue of entitlement to an initial compensable rating for hemorrhoids is not before the Board.

In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claims of service connection for depression and PTSD, as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand of the Veteran's service connection claims is necessary to ensure that due process is followed and that there is a complete record upon which to decide those claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  A remand is necessary to provide the Veteran with an SOC, obtain relevant treatment records, and provide an examination.

First, the Board notes that the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the agency of original jurisdiction to issue an SOC.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  In the absence of an SOC, the claim remains pending.  See 38 U.S.C.A. § 7105(a) (West 2002).  Here, the Veteran filed a timely notice of disagreement with the RO's April 2008 decision in which the RO denied service connection for a left leg condition, among other conditions.  To date, the RO has not issued an SOC with respect to the Veteran's claim of entitlement to service connection for a left leg condition.  The Board finds, therefore, that it must remand the issue to the RO for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Second, review of the record reveals that the Veteran stated in his December 2006 claim that he was treated at Tift Regional Medical Center (Tift) for all of his claimed disabilities.  The Veteran subsequently authorized VA to request records from Tift with regard to his treatment for migraines.  In response to VA's request for information, Tift responded that the Veteran was listed as a patient in its system, but it did not have any information relating to migraines.  Thereafter, the Veteran stated in an August 2008 statement that he tried to obtain records from Tift, but was unable to do so.  VA did not make additional attempts to obtain relevant information from Tift or obtain authorization from the Veteran to request records that pertain to his other claimed disabilities.  The Board finds, therefore, that VA has not met its duty to assist the Veteran by making reasonable efforts to obtain records of his treatment at Tift and a remand is required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

During his December 2013 hearing, the Veteran endorsed that he believes that his psychological problems, PTSD, insomnia, and migraines are related conditions.  Thus, although Tift informed VA that the Veteran's records were negative for treatment pertaining to migraines, the Board finds that the claims on appeal are inextricably intertwined and adjudication of the claim for migraines must be deferred until the requested development is completed.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)).

Third, multiple VA treatment records include the Veteran's report that he developed PTSD due to the following stressor: being responsible for guarding nuclear warheads in Greece where he was stationed at a NATO camp, which was under constant threat of attack by terrorist forces and where he was treated in a continuously hostile manner.  The Board notes that the Veteran is competent to report on that of which he has personal knowledge and that this report is credible, as his service records indicate that he served in Greece.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

However, notwithstanding the Veteran's competent and credible report of an in-service stressor, the record is unclear with regard to what psychiatric disorders the Veteran has at present and whether any diagnosed disorders are related to his active service.  For example, in a November 2009 letter from a VA psychologist, it is indicated that there is strong evidence for a diagnosis of a psychotic disorder consistent with schizophrenia undifferentiated (with paranoid characteristics) or schizoaffective syndromes.  This psychologist also noted that the Veteran displays multiple indicators of valid PTSD symptoms, but that it is difficult to differentiate symptoms of PTSD from active psychotic symptoms.  Thus, on remand, the RO is asked to provide an examination and obtain an opinion for the purpose of obtaining conclusive and specific diagnoses of possible acquired psychiatric disorders and an adequate opinion concerning the etiology of any diagnosed disorders.  Additionally, if the Veteran receives a conclusive PTSD diagnosis, it must be determined whether that disorder is related to his reported in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claim of entitlement to service connection for a left leg condition, issue the Veteran an SOC to include notification of the need to timely file a substantive appeal to perfect his appeal concerning this issue.  Thereafter, allow the Veteran the requisite period of time for a response.

2.  Make reasonable efforts to obtain records of the Veteran's treatment at Tift Regional Medical Center with regard to his claimed disabilities or execute the necessary authorization (VA Form 21-4142) with regard to his claimed disabilities so that VA can assist him in obtaining that evidence.  All obtained records should be associated with the claims file.  

3.  Obtain any available additional records of any treatment identified by the Veteran as being relevant to his claimed disabilities.  

4.  Only after completing the above development and reasonably ensuring that all identified and obtainable relevant treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any present psychiatric disorder.

The claims file should be provided to the examiner.  The examiner is asked to comment on any relevant VA or private treatment records in his or her report.  A diagnosis of PTSD must be ruled in or excluded.

In offering any impressions, the examiner must acknowledge and discuss the Veteran's reports of his in-service experiences, to specifically include the Veteran's his service, to specifically include his service in Greece.

Additionally, the examiner should discuss whether it is at least as likely as not that any other currently diagnosed psychiatric disorder was caused or aggravated by his service-connected disabilities.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

